PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/151,111
Filing Date: 9 Jan 2014
Appellant(s): THRIPPLETON et al.



__________________
Joyce v. Natzmer, Reg. No. 48,120
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 November 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Restatement of Rejection

Rejection of claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 under 35 USC § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0324559 A1 (Sakurada et al.) in view of US 2002/0055116 A1 (Cunningham et al.), US 2008/0050718 A1 (Gesteland et al.), and US 2006/0194222 A1 (Sorge et al.).

Sakurada et al., in paragraph [0166], teach of using Molecular Beacon probes so to detect target sequences in cells, which includes mRNA.  As stated therein:
In one approach, cells are contacted with one or more molecular beacon probes that hybridize to and signal the presence of one or more stem cell marker genes. Molecular beacons (MBs) are single-stranded oligonucleotide hybridization probes that form a stem-and-loop structure. The loop contains a probe sequence that is complementary to a target sequence, and the stem is formed by the annealing of complementary arm sequences that are located on either side of the probe sequence. A fluorophore is covalently linked to the end of one arm and a quencher is covalently linked to the end of the other arm. MBs do not fluoresce when they are free in solution. However, when they hybridize to a target sequence they undergo a conformational change that enables them to fluoresce brightly. The probe sequence may range in length from about 15 to about 30 nucleotides depending on the GC content of the target probe sequence. Generally, the GC content of the target probe sequence should be from about 40 to about 60%. The flanking stem sequences may range from about 5 to about 7 nucleotides with a GC content of about 75 to about 100 percent. The design of MBs and their use to detect mRNA expression in living cells is known in the art…  (Emphasis added)

The above showing is deemed to meet limitations of claim 1.  In particular, the aspect that the probe can be “from about 15 to about 30 nucleotides” in length is deemed to fairly suggest probes that are “16-26 nucleotides long”.  Likewise, the aspect that the flanking sequences/arms can be “from about 5 to about 7 nucleotides” is deemed to fairly suggest the embodiment where “the two complementary sequences has a length of 4 to 10 nucleotides”.  Likewise, the aspect of having a fluorophore (applicant’s “luminescent group”) on one of the flanking sequences, and a quencher on the other, and arranged such that fluorescence/luminescence is detected only when the probe has hybridized to its target, is deemed to meet yet other limitations of claim 1 as well as limitations of claim 21.

While Sakurada et al., teach using Molecular Beacon probes, and define the affinity of the probe and its stem in terms of % GC content, they have not been found to teach the binding affinity in terms of Gibbs free energy, nor teach the use of additional probes which may hybridize to sequences found “5’ and/or 3’ of the cognate sequence”.

Cunningham et al., teach use of probe mixtures.  In particular, Cunningham et al., at paragraph [0035], teach using “helper probes”.  As stated therein: 
For instance, to determine the presence of organisms from the genus Cryptosporidium, the probe mix may comprise one of the above-described Cryptosporidium probes and a helper probe. Preferably, the helper probe is an oligonucleotide up to 100 bases in length, more preferably from 12 to 50 bases in length, and even more preferably from 18 to 35 bases in length. Preferably, the helper probe contains an at least 10 contiguous base region which is at least 80% complementary (preferably at least 90% 

The aspect that the helper probes can be “from 18 to 35 nucleotides in length” is deemed to meet a limitation of claim 35 in that “the second and third nucleic acid molecule are oligonucleotides having a length of 16 to 26 nucleotides”.

Cunningham et al., at paragraph [0064], teach using a mixture of “first and second helper probes”.  
The aspect of using multiple helper probes is deemed to fairly meet the limitation that one use (“a second and third nucleic acid molecule” (claim 1 b)).

Cunningham, at paragraph [0101], teach:
[0101] The invention also contemplates kits for determining whether Cryptosporidium organisms are present in a test sample. These kits comprise at least one of the above-described hybridization assay probes specific for Cryptosporidium-derived nucleic acid and optionally include written instructions for determining the presence or amount of Cryptosporidium organisms in a test sample. In another embodiment, the kits further comprise at least one of the above-described helper probes appropriate for nucleic acid derived from Cryptosporidium.  (Emphasis added)

As evidenced above, the invention of Cunningham includes a kit that can comprise not only molecular beacon probes and multiple helper probes, but also instructions. The aspect of including instructions is deemed to meet a limitation of claim 9.

The fact that there can be “at least one of the above-described helper probes”, with the upper limit not being defined, is deemed to fairly suggest having any number of helper probes present.  

Cunningham et al., at paragraph [0098], teach use of the helper probes (applicant’s second and third nucleic acid molecules”) which, along with the assay probes (applicant’s “molecular beacon” probe, or “first nucleic acid molecule”), bind to the target nucleic acid molecule.  The fact that they are all binding to the same target molecule is deemed to fairly meet a limitation of claim 37.

While Cunningham et al., teach use of combination of probes (“molecular bacon” / “assay probes” and “helper probes”), they have not been found to teach the Gibbs free energy of the probes, or having the probes directed to bacteria.

Gesteland et al., in their abstract, teach:
There are many situations where oligonucleotides that efficiently bind a target DNA or RNA are desired. These oligonucleotides can be used for a variety of purposes, including antisense, diagnostics, and array generation. While researchers have worked for many years to identify algorithms and methods for predicting the oligonucleotides that will bind the target with the highest efficiency, better prediction methods are needed. Disclosed are methods, articles, machines, and compositions that aid in identifying oligonucleotides and sets of oligonucleotides that will efficiently bind a target nucleic acid molecule.

As seen in paragraph [0020], Gesteland et al., teach:
Whether two nucleic acids hybridize is a combination of the thermodynamic properties of four separate interactions that take place or can take place between the first nucleic acid or oligo, for example, and the second nucleic acid, or target. These four parameters are shown in FIG. 1. The first parameter is the Gibbs free energy, delta G, or dG of the interaction between the oligo and the target RNA molecule. This is the dG of the desired interaction, or the sub part of the total energy that arises when the oligo and the target come together that is due to the actual interactions between the oligo and the target.


Oligonucleotides that form stable duplexes with RNA (free energies (ΔG ̊37) ≤ 30 kcal/mol) and little self structure are statistically more likely to be active than molecules, which form less stable oligonucleotide-RNA hybrids or more stable self-structures.


Gesteland et al., at paragraph [0033], teach:
What the disclosed data reveals is that for a given temperature there is desired requirement for this particular free energy. For example, at 37̊ C the dG of oligo-target duplex should be ≤ about -30 kcal/mol...  Thus, this thermodynamic threshold for duplex stability decreases as the temperatures decrease. Thus, as the temperature at which binding between the oligo and target decreases, the strength of the binding between the oligo and the target must increase which is consistent with there being more competing self and inter oligo structures occurring as well.

The fact that Gesteland et al., teach that “as the temperature at which binding between the oligo and target decreases, the strength of the binding between the oligo and the target must increase”, the strength of the binding can be greater as the temperature is increased.  It is noted that the claimed invention does not recite any temperature range at which the probes are to be used.  Given such, the aspect of selecting an appropriate Gibbs free energy for the various probes is deemed to be a matter of routine optimization.   Accordingly, the aspect of using probes which do form self-structures (the stem in the molecular beacon probe) is deemed to render obvious the aspect of using probes which have a Gibbs free energy in the range of -15 to -25 kcal/mol.  (Limitation of claim 1)

Gesteland et al., paragraph [0060], teach that the target can be an rRNA sequence from a microorganism (limitations of claims 3 and 17).  As stated therein:
[0060] 47. There is a number of varying target sequences that can be used in the disclosed methods. For example, the target sequence can be SARS viral RNA or DNA, bacterial or fungi ribosomal RNA or DNA (5S, 16S, 18S, 25S, 28S). Practically any 


While Gesteland et al., teach of the Gibbs free energy of the probes used, they have not been found to teach the range of differences that can exist between probes.

Sorge et al., paragraph [0099], teach the design of probes used in a common assay.  As disclosed therein:
[0099] Design of ideal probes for use according to the present invention uses the same rules as in designing PCR primers. The individual components of the probe are the quencher (Q) oligonucleotide, fluorophore (F) oligonucleotide and Bridging oligonucleotide, possibly with an attached primer. The Q and F oligonucleotides are designed with low free energy self dimer or cross hybridization possibilities (preferably less than or equal to 6 Kcal/mol for oligonucleotides approximately 25 bases or less).  (Emphasis added)


As evidenced above, Sorge clearly teaches that when using multiple probes simultaneous in a hybridization, one should design the probes such that they have a low probability of cross hybridization, and that such can be described in terms of free energy, and that the oligonucleotides are designed such that the free energy is “preferably less than [ ] 6 Kcal/mol”. The fact that the free energy is “less than 6 Kcal/mol” is deemed to fairly encompass values from 6 to 0 Kcal/mol. The fact that the difference in free energy can be “less than 6 Kcal/mol” is deemed to at least render obvious, if not anticipate, the limitation that the “respective ΔG values not differing from one another more than 3 Kcal/mol” (claim 1), as well as limitations in claim 6 that the “ΔG values of the first nucleic acid molecule, the second nucleic acid molecule, and the third nucleic acid molecule do not differ from one another more than 2 kcal/mol or not more than 1 kcal/mol.”


It would have also been obvious to said ordinary artisan to have incorporated the controls of Gesteland et al., and Sorge et al., for in doing so one would have greater confidence in the specificity of the probe sets used, and would have also had confidence that the probes would not exhibit hybridization with self or cross hybridization, but rather, would provide consistent, accurate results in the detection of target molecules, including that of rRNA found in medically-significant microorganisms.

Applicant, at page 5, last paragraph, of the disclosure, asserts:
In the present invention, it was surprisingly found that a full 100% signal can be achieved in a FISH assay on cells fixed to a surface by a combination comprising a molecular beacon and at least two helper oligonucleotides…

However, as shown above, Cunningham et al., at paragraph [0098], teach use of the helper probes (applicant’s second and third nucleic acid molecules”) which, along with the assay probes (applicant’s “molecular beacon” probe, or “first nucleic acid molecule”), bind to the target nucleic acid molecule.  Given such, the aspect of one using helper probes in combination with a molecular beacon probe is deemed to be fairly suggested by the prior art of record.



In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0324559 A1 (Sakurada et al.) in view of US 2002/0055116 A1 (Cunningham et al.), US 2008/0050718 A1 (Gesteland et al.), and US 2006/0194222 A1 (Sorge et al.).


Rejection of claims 2, 15, 16, 29, 31, and 32 under pre-AIA  35 USC 103(a)
Claims 2, 5, 15, 16, 29, 31, and 32 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0324559 A1 (Sakurada et al.) in view of US 2002/0055116 A1 (Cunningham et al.), US 2008/0050718 A1 (Gesteland et al.), and US 2006/0194222 A1 (Sorge et al.) as applied to claims 1, 3, 6, 9, 17, 21, 22, 32, 34, 35, and 37 above, and further in view of US 2002/0090626 A1 (Hyldig-Nielsen).

See above for the basis of the rejection as it pertains to the disclosures of Sakurada et al., Cunningham et al., Gesteland et al., and Sorge et al.

Neither Sakurada et al., Cunningham et al., Gesteland et al., nor Sorge et al., have been found to teach i) probes that can be used in in situ hybridization (claims 2 and 16); ii) detection of any organism listed in Tables 1 or 4 (claim 5); iii) the identification of a species of bacteria (claims 

Hyldig-Nielsen, in the abstract, teach:
This invention is related to novel probes, probe sets, methods and kits pertaining to the detection of bacteria of the Salmonella genus. The probes, probe sets, methods and kits of this invention are particularly useful for the detection, identification and/or enumeration of bacteria of the Salmonella genus. It is an advantage of the identified probes that they do not substantially cross react with bacteria of the closely related Citrobacter genus…  Also disclosed is a particularly useful method for specifically detecting, identifying and/or quantitating organisms of a genus or species when the probes chosen possess overlap with certain organisms that are likely to contaminate the sample and otherwise lead to false positive results. The probes, probe sets, methods and kits of this invention are particularly well suited for use in ISH or FISH assays including assays of the multiplex format.  (Emphasis added)


Hyldig-Nielsen, at paragraph [0017], teaches:
[0017] The probes, probe sets, methods and kits of this invention are particularly useful for the analysis of bacteria, and in preferred embodiments Salmonella bacteria, in food, beverages, water, pharmaceutical products, personal care products, dairy products or environmental samples.  (Emphasis added)

The above showing is deemed to meet limitations of claims 2, 5, 15, 16, 29, and 31.  It is noted with particularity that Salmonella is listed at page 17 of Table 1 and, thusly, meets a limitation of claim 5.

Hyldig-Nielsen, at “Example 8” (page 13), teach performing in situ hybridization where bacterial cells are fixed to a glass slide and are subsequently subjected to hybridization reactions.  The aspect that the bacterial cells, which comprise the target nucleic acid sequence” are fixed to/on a glass slide is deemed to meet a limitation of claim 32 in that “the target nucleic acid sequence is fixed to a solid support”.   
Salmonella, in not only pharmaceutical compositions, but also in clinical samples via in situ hybridization (ISH) and/or fluorescence in situ hybridization (FISH).

In view of the well-developed state of the art, and the ability of one to directly apply probes to medically-significant microorganisms, said ordinary artisan would have been amply motivated and would have had a most reasonable expectation of success.

In view of the above presentation and in the absence of convincing evidence to the contrary, claims 2, 5, 15, 16, 29, 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0324559 A1 (Sakurada et al.) in view of US 2002/0055116 A1 (Cunningham et al.), US 2008/0050718 A1 (Gesteland et al.), and US 2006/0194222 A1 (Sorge et al.) as applied to claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 above, and further in view of US 2002/0090626 A1 (Hyldig-Nielsen).

Rejection of Claim 4 under per-AIA  35 USC 103(a)
Claim 4 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0324559 A1 (Sakurada et al.) in view of US 2002/0055116 A1 (Cunningham et al.), US 2008/0050718 A1 (Gesteland et al.), and US 2006/0194222 A1 (Sorge et al.) as applied to claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 above, and further in view of US 2002/0106644 A1 (Rosenow).


Neither Sakurada et al., Cunningham et al., Gesteland et al., nor Sorge et al., have been found to teach using probes where they hybridize “directly adjacent” to one another.

Rosenow, at paragraph [0062], teach “hybridizing the nucleic acid sample with a plurality of nucleic acid probes”.  As seen therein, the probes can be of any of a variety of lengths, and can also be designed so to hybridize to each nucleotide.  As stated therein:
The probes can be at least 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, or 60 bases in length. One of skill in the art would appreciate that the coverage of probes against a genomic region can vary. In some instances, the probes are selected at an interval of every 1, 10, 25, 50, 100, 500, 1000, or 200 bases. In some embodiments, the plurality of probes comprises probes interrogating the intergenic, and intronic regions of the genome. The probes may be immobilized on a substrate…  (Emphasis added)

The aspect that the probes can hybridize to adjacent nucleotides is deemed to meet a limitation of claim 4 in that the probes “hybridize within the target nucleic acid sequence at locations directly adjacent to each other”.  

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the method of Sakurada et al., Cunningham et al., Gesteland et al., and Sorge et al., whereby one selects probes to bind to target sequences that are directly adjacent to other target sequences.  In view of the detailed guidance, said ordinary artisan would have had a most reasonable expectation being able to detect such sequences.



Rejection of Claim 28 under pre-AIA  35 USC 103(a)
Claim 28 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0324559 A1 (Sakurada et al.) in view of US 2002/0055116 A1 (Cunningham et al.), US 2008/0050718 A1 (Gesteland et al.), and US 2006/0194222 A1 (Sorge et al.) as applied to claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 above, and further in view of US 2004/0191812 A1 (Davydova et al.).

See above for the basis of the rejection as it pertains to the disclosures of Sakurada et al., Cunningham et al., Gesteland et al., and Sorge et al.

Neither Sakurada et al., Cunningham et al., Gesteland et al., nor Sorge et al., have been found to teach detection of a nucleotide sequence that is “involved in antibiotic resistance and/or toxin production” (claim 28).




[0324] A "target" of the present invention is a biological organism or material that is the reason or basis for which a diagnostic assay is performed. By way of example, but not of limitation, an assay of the present invention may be performed to detect a target that is a virus which is indicative of a present disease or a risk of future disease (e.g., HIV which is believed to result in AIDS), or a target that is a gene which is indicative of antibiotic resistance (e.g., an antibiotic resistance gene in an infectious pathogenic bacterium), or a target that is a gene which, if absent, may be indicative of disease (e.g., a deletion in an essential gene).  (Emphasis added)


In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the method of Sakurada et al., Cunningham et al., Gesteland et al., and Sorge et al., whereby one selects probes that bind to target sequences that are “indicative of antibiotic resistance (e.g., an antibiotic resistance gene in an infectious pathogenic bacterium)”.

In view of the direct and immediate importance is identifying microbes that may be present in a clinical sample and which would indicate antibiotic resistance, said ordinary artisan would have been amply motivated.  And in view of the clearly well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.

In view of the above presentation and in the absence of convincing evidence to the contrary, claim 28 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0324559 A1 (Sakurada et al.) in view of US 2002/0055116 A1 (Cunningham et al.), US 2008/0050718 A1 (Gesteland et al.), and US 2006/0194222 A1 (Sorge et al.) as applied to claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 above, and further in view of US 2004/0191812 A1 (Davydova et al.).
(3) New grounds of Rejection
There are no new grounds of rejection.

(4) Withdrawn Ground(s) of Rejection
No rejection has been withdrawn

(5) Response to Argument
Regarding rejection of claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 under pre-AIA  35 U.S.C. 103(a)
Appellant, at page 11 of the Brief traverses the first 103(a) rejection.  As asserted to therein:
The Q and F probes of Sorge do not have features of helper oligonucleotides (per claim 1, second and third nucleic acid molecule). 

Also, Sorge teaches that each of their two oligonucleotides Q and F must have a low free energy (i.e. less than or equal to 6 kcal/mol) regarding self dimerization and cross hybridization. This means that, for example, Sorge’s Q oligo could have a free energy of 5 kcal/mol and Sorge’s F oligo could have a free energy of -25 kcal/mol, each with respect to self dimerization and cross hybridization. 

Appellant notes that self-dimerization and cross hybridization are not olio-target interactions.

The above arguments have been considered and have not been found persuasive towards the withdrawal of the rejection.  As an initial point, it is noted that Sorge et al., had not been relied upon for disclosing use of helper probes.  Rather, Cunningham et al., was relied upon for teaching use of probe mixtures which include/comprise helper probes.  In particular, Cunningham et al., at paragraph [0035], teach using “helper probes”.  As stated therein: 
For instance, to determine the presence of organisms from the genus Cryptosporidium, the probe mix may comprise one of the above-described Cryptosporidium probes and a helper probe. Preferably, the helper probe is an oligonucleotide up to 100 bases in length, more preferably from 12 to 50 bases in length, and even more preferably from 18 to 35 bases in length. Preferably, the helper probe contains an at least 10 contiguous base region which is at least 80% complementary (preferably at least 90% complementary, and more preferably 100% complementary) to an at least 10 contiguous base region present in a target nucleic acid sequence present in a target nucleic acid derived from Cryptosporidium organisms.  (Emphasis added)

Sorge et al., was being relied upon for teaching that when one is using combinations of probes, they “are designed with low free energy self dimer or cross hybridization possibilities (preferably less than or equal to 6 Kcal/mol for oligonucleotides approximately 25 bases or less).”
It is noted that Sorge et al., speaks of designing “ideal probes” and refers to the combined use of three oligonucleotides and a primer, with the three probes/oligonucleotides comprising a quencher oligonucleotide, a fluorophore oligonucleotide, and a bridging oligonucleotide.  
While Sorge et al., have not been found to employ the term “helper probe”, they do teach of using a set of three oligonucleotides, and possibly including a fourth sequence, a primer, and teach that the probes be designed such that they have “low free energy…preferably less than or equal to 6 Kcal/mol”.  Such guidance is deemed to fairly suggest the use of probe combinations that have the same low free energy, which can be 0 Kcal/mol, as such is clearly “less than… 6 Kcal/mol”.  By using probes of such low, and identical free energy, one would be designing their assay to provide more accurate results.

Appellant, at page 11 of the brief, asserts:
Finally, Sorge only talks about two of the three probes in their “triplet probe.”


The above argument has been considered and has not been found persuasive for as noted above, Sorge et al., was not being relied upon for teaching the use of multiple helper probes in 
The aspect of using multiple helper probes is deemed to fairly meet the limitation that one use (“a second and third nucleic acid molecule” (claim 1 b)).

At page 12 of the Brief appellant asserts:
Sorge does not teach or suggest that oligonucleotides, certainly not the combination of the 1st, the 2nd and the 3rd nucleic acid molecules as claimed, must have similar AG values when interacting with the target, and certainly not that the ΔG values of these oligonucleotides do not differ “from one another more than 3 kcal/mol” as recited in claim 1 (or “from one another more than 2 kcal/mol or not more than 1 kcal/mol” as recited in claim 6).

The above argument has been considered and has not been found persuasive.  As noted above, Sorge et al., paragraph [0099], teach the design of probes used in a common assay.  As disclosed therein:
[0099] Design of ideal probes for use according to the present invention uses the same rules as in designing PCR primers. The individual components of the probe are the quencher (Q) oligonucleotide, fluorophore (F) oligonucleotide and Bridging oligonucleotide, possibly with an attached primer. The Q and F oligonucleotides are designed with low free energy self dimer or cross hybridization possibilities (preferably less than or equal to 6 Kcal/mol for oligonucleotides approximately 25 bases or less).  (Emphasis added)


As evidenced above, Sorge clearly teaches that when using multiple probes simultaneously in a hybridization, one should design the probes such that they have a low probability of cross hybridization, and that such can be described in terms of free energy, and that the oligonucleotides are designed such that the free energy is “preferably less than [ ] 6 Kcal/mol”. 
In response to appellant’s argument regarding Sorge et al., not teaching the 1st, 2nd, and 3rd nucleic acid molecules, it is again noted that Sorge et al., had not been relied upon for disclosing use of helper probes.  Rather, Cunningham et al., was relied upon for teaching use of probe mixtures which include/comprise helper probes.  In particular, Cunningham et al., at paragraph [0035], teach using “helper probes”.  As stated therein: 
For instance, to determine the presence of organisms from the genus Cryptosporidium, the probe mix may comprise one of the above-described Cryptosporidium probes and a helper probe. Preferably, the helper probe is an oligonucleotide up to 100 bases in length, more preferably from 12 to 50 bases in length, and even more preferably from 18 to 35 bases in length. Preferably, the helper probe contains an at least 10 contiguous base region which is at least 80% complementary (preferably at least 90% complementary, and more preferably 100% complementary) to an at least 10 contiguous base region present in a target nucleic acid sequence present in a target nucleic acid derived from Cryptosporidium organisms.  (Emphasis added)


Appellant, at page 12, bridging to page 13, of the Brief asserts:
… [A]ppellant submits that this person would not have arrived at what is claimed, at least for the reason that Sorge neither discloses nor suggests that



as required by claim 1 and claim 6. Appellant also submits that there would have been no apparent reason and certainly no motivation to adjust the teaching of Sorge for the probes to individually hybridize the target nucleic acid sequence with their respective ΔG values not differing from one another more than 3 kcal/mol or 2 3 kcal/mol.” 

The above arguments have been considered and have not been found persuasive towards the withdrawal of the rejection.  As noted above, Sorge et al., was not relied upon for disclosing the use of appellant’s first, second and third probes.  Rather, Cunningham et al., was relied upon for teaching use of probe mixtures which include/comprise helper probes.  Sorge et al., teaches using mixtures of probes.  By using multiple probes in a common mixture, they must be hybridizing under “identical hybridization conditions” (limitation of independent claims 1 and 6).  Further, and as noted above, Sorge et al., teach reducing the formation of artifacts by designing the probes such that they have “low free energy self dimer or cross hybridization possibilities”, and that the free energy of the probes is “preferably less than… 6 Kcal/mol”.  Clearly, by designing probes that have a free energy that is less than 6 Kcal/mol, which encompasses 0 Kcal/mol, the probe combination is not likely to cross hybridize with one another.

It is also noted that Sorge et al., was not relied upon for disclosing the Gibbs energy between the probe and the target.  Rather, Gesteland et al., was relied upon for teaching the free energy between the probes and the target.  In support of this position it was noted that Gesteland et al., at paragraph [0031], teach:
Oligonucleotides that form stable duplexes with RNA (free energies (ΔG ̊37) ≤ 30 kcal/mol) and little self structure are statistically more likely to be active than molecules, which form less stable oligonucleotide-RNA hybrids or more stable self-structures.


Gesteland et al., at paragraph [0033], teach:
What the disclosed data reveals is that for a given temperature there is desired requirement for this particular free energy. For example, at 37̊ C the dG of oligo-target duplex should be ≤ about -30 kcal/mol...  Thus, this thermodynamic threshold for duplex stability decreases as the temperatures decrease. Thus, as the temperature at which binding between the oligo and target decreases, the strength of the binding between the oligo and the target must increase which is consistent with there being more competing self and inter oligo structures occurring as well.

The fact that Gesteland et al., teach that “as the temperature at which binding between the oligo and target decreases, the strength of the binding between the oligo and the target must increase”, the strength of the binding can be greater as the temperature is increased.  It is noted that the claimed invention does not recite any temperature range at which the probes are to be used.  Given such, the aspect of selecting an appropriate Gibbs free energy for the various probes is deemed to be a matter of routine optimization.   Accordingly, the aspect of using probes which do form self-structures (the stem in the molecular beacon probe) is deemed to render obvious the aspect of using probes which have a Gibbs free energy in the range of -15 to -25 kcal/mol.  (Limitation of claim 1)

Appellant, at page 13 of the Brief traverses the rejection of claim 37.  As asserted to therein:
Appellant respectfully submits that neither in para. [0098] of Cunningham, in other paragraphs discussing hybridization assay probes (paras. [0015] — [0034]) and helper probes (paras. [0035]- [0062]) nor in paras. [0063] —[O066] that discuss mixes, is there any indication that the assay probes and helper probes “hybridize with the target nucleic acid sequence at locations separated from each other within the target nucleic acid sequence” as required by claim 37.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  As seen in claim 37, it is required that “two of the first, second and 
Helper probes are generally selected to hybridize to nucleic acid sequences located near the target region of the hybridization assay probe.  (Emphasis added)

The fact that the Helper Probes can be “near” but not necessarily adjacent, is deemed to embrace embodiments where there is room of separation for at least two of the probes/nucleic acid molecules.
In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection of claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0324559 A1 (Sakurada et al.) in view of US 2002/0055116 A1 (Cunningham et al.), US 2008/0050718 A1 (Gesteland et al.), and US 2006/0194222 A1 (Sorge et al.) should be affirmed.


Regarding Rejection of claims 2, 15, 16, 29, 31, and 32 under pre-AIA  35 USC 103(a)
At pages 14-15 of the Brief appellant traverses the rejection of claims 2, 15, 16, 29, 31, and 32 under pre-AIA  35 USC 103(a).  
At page 15 of the brief appellant asserts:


As far as the reason for combining Sakurada, Cunningham, Gesteland, and Sorge with the teachings of Hyldig-Nielsen is concerned, the Examiner relied on the fact that the state of the art was considered well developed and “the ability of one to directly apply probes to medically-significant microorganisms.” As a result, the “artisan would have been amply motivated and would have had a most reasonable expectation of success.” 

Appellant respectfully submits that the Examiner's statements are conclusionary and do not provide any analysis/reasoning why the person skilled in the art would have used the probes of the combination of Sakurada, Cunningham, Gesteland, and Sorge in the context of ISH or FISH.

The above arguments have been considered and have not been found persuasive towards the withdrawal of the rejection.  As noted above, Gesteland et al., was relied upon for teaching the free energy between the probes and the target.  In support of this position it was noted that Gesteland et al., at paragraph [0031], teach:
Oligonucleotides that form stable duplexes with RNA (free energies (ΔG ̊37) ≤ 30 kcal/mol) and little self structure are statistically more likely to be active than molecules, which form less stable oligonucleotide-RNA hybrids or more stable self-structures.


Gesteland et al., at paragraph [0033], teach:
What the disclosed data reveals is that for a given temperature there is desired requirement for this particular free energy. For example, at 37̊ C the dG of oligo-target duplex should be ≤ about -30 kcal/mol...  Thus, this thermodynamic threshold for duplex stability decreases as the temperatures decrease. Thus, as the temperature at which binding between the oligo and target decreases, the strength of the binding between the oligo and the target must increase which is consistent with there being more competing self and inter oligo structures occurring as well.

The fact that Gesteland et al., teach that “as the temperature at which binding between the oligo and target decreases, the strength of the binding between the oligo and the target must increase”, 

It is further noted that the claimed probe combination that is “adapted for in situ hybridization” (claim 2) is not required to have any different Gibbs free energy.  It does stand to reason, however, that the nucleotide sequence of the probes needs to be that which will hybridize to sequences found within a cell, and which would therein be capable of being used in an in situ hybridization reaction (ISH), and/or fluorescence in situ hybridization (FISH).  As set forth above in the body of the rejection, it was noted that Hyldig-Nielsen, in the abstract, teach:
This invention is related to novel probes, probe sets, methods and kits pertaining to the detection of bacteria of the Salmonella genus. The probes, probe sets, methods and kits of this invention are particularly useful for the detection, identification and/or enumeration of bacteria of the Salmonella genus. It is an advantage of the identified probes that they do not substantially cross react with bacteria of the closely related Citrobacter genus…  Also disclosed is a particularly useful method for specifically detecting, identifying and/or quantitating organisms of a genus or species when the probes chosen possess overlap with certain organisms that are likely to contaminate the sample and otherwise lead to false positive results. The probes, probe sets, methods and kits of this invention are particularly well suited for use in ISH or FISH assays including assays of the multiplex format.  (Emphasis added)

Hyldig-Nielsen, at paragraph [0017], teaches:
[0017] The probes, probe sets, methods and kits of this invention are particularly useful for the analysis of bacteria, and in preferred embodiments Salmonella bacteria, in food, beverages, water, pharmaceutical products, personal care products, dairy products or environmental samples.  (Emphasis added)

The above showing is deemed to meet limitations of claims 2, 5, 15, 16, 29, and 31.  It is noted with particularity that Salmonella is listed at page 17 of Table 1 and, thusly, meets a limitation of claim 5.
Hyldig-Nielsen, at “Example 8” (page 13), teach performing in situ hybridization where bacterial cells are fixed to a glass slide and are subsequently subjected to hybridization reactions.  The aspect that the bacterial cells, which comprise the target nucleic acid sequence” are fixed to/on a glass slide is deemed to meet a limitation of claim 32 in that “the target nucleic acid sequence is fixed to a solid support”.   

In view of the explicit teachings by Hyldig-Nielsen that a variety of probes can be used in both ISH and FISH assays whereby a multitude of medically-significant sequences can be detected, one of ordinary skill in the art would have been amply motivated to have modified the probe combination of Sakurada et al., Cunningham et al., Gesteland et al., and Sorge et al., for to do so would allow for detection of medically significant sequences in an improved manner. In view of the well-developed state of the art and explicit guidance provided, said ordinary artisan would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection of claims 2, 5, 15, 16, 29, 31 and 32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0324559 A1 (Sakurada et al.) in view of US 2002/0055116 A1 (Cunningham et al.), US 2008/0050718 A1 (Gesteland et al.), and US 2006/0194222 A1 (Sorge et al.) as applied to claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 above, and further in view of US 2002/0090626 A1 (Hyldig-Nielsen) should be affirmed.





Regarding Rejection of claim 4 under pre-AIA  35 USC 103(a)
At pages 16-17 of the Brief appellant traverses the rejection of claim 4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0324559 A1 (Sakurada et al.) in view of US 2002/0055116 A1 (Cunningham et al.), US 2008/0050718 A1 (Gesteland et al.), and US 2006/0194222 A1 (Sorge et al.) as applied to claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 above, and further in view of US 2002/0106644 A1 (Rosenow).
At page 17 of the brief appellant asserts:
Assuming that the Examiner considered it “obvious to try” to combine Rosenow with Sakurada, Cunningham, Gesteland and Sorge, an obvious to try rationale must, as outlined above, include some finding that, at the time of the invention, there had been a recognized problem or need in the art. More importantly, the person of ordinary skill should have “good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.

Attention is directed to paragraph [0062] of Rosenow.  As stated therein:
[0062] In one aspect of the invention, methods are provided for detecting a transcribed genomic region. The methods include providing a nucleic acid sample containing transcripts or nucleic acids derived from transcripts from the genome; hybridizing the nucleic acid sample with a plurality of nucleic acid probes, where the probes are designed to interrogate potential transcripts from both strands of the genomic DNA; and analyzing hybridization signals to detect the transcribed region. Typically, a reference sequence for a genome is used for the selection of the probes. As used herein, the reference sequence of a genome is a genomic sequence that is available from public or private databases.  Such a reference sequence may come from an individual genome or is a composite of several to many individual genomes. In some embodiments, probes tiling the reference sequence (and its complementary sequence) are selected. The probes can be at least 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, or 60 bases in length. One of skill in the art would appreciate that the coverage of probes against a genomic region can vary. In some instances, the probes are selected at an interval of every 1, 10, 25, 50, 100, 500, 1000, or 200 bases.  (Emphasis added)

In view of the detailed teachings of Rosenow, one of ordinary skill in the art would have been motivated to have modified the probes of Sakurada et al., Cunningham et al., Gesteland et al., and Sorge et al., such that the probes would hybridize “at locations directly adjacent to each other” (claim 4), for to do so would enable one to detect a transcribed genomic region.

In view of the explicit teachings of the applicability of using probes that hybridize directly adjacent to one another, e.g., detection of a transcribed genomic region, one of ordinary skill in the art at the time of the invention would have been amply motivated to have designed probes of Sakurada et al., Cunningham et al., Gesteland et al., and Sorge et al., such that the probes would hybridize “at locations directly adjacent to each other” (claim 4).  In view of the well-developed state of the art at the time of filing, said ordinary artisan would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection of claim 4 under pre-AIA  35 USC 103(a) as being unpatentable over US 2009/0324559 A1 (Sakurada et al.) in view of US 2002/0055116 A1 (Cunningham et al.), US 2008/0050718 A1 (Gesteland et al.), and US 2006/0194222 A1 (Sorge et al.) as applied to claims 1, 3, 6, 9, 17, 21, 22, 34, 35, and 37 above, and further in view of US 2002/0106644 A1 (Rosenow) should be affirmed. 


(6) Conclusion
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        

Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634      

/Ashwin Mehta/
Primary Examiner  
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.